                                         Case 3:16-cv-06450-MMC Document 105 Filed 04/24/19 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      BAERBEL MCKINNEY-DROBNIS, et                  Case No. 16-cv-06450-MMC
                                         al.,
                                  8                   Plaintiffs,                      ORDER DIRECTING PLAINTIFFS TO
                                  9                                                    SUPPLEMENT MOTION FOR
                                                v.                                     PRELIMINARY APPROVAL OF
                                  10                                                   CLASS ACTION SETTLEMENT
                                         MASSAGE ENVY FRANCHISING, LLC,
                                  11                  Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                             On April 15, 2019, plaintiffs filed their "Motion for Preliminary Approval of Class
                                  14
                                       Action Settlement and Certification of Settlement Class." The Court, having reviewed
                                  15
                                       said motion, notes the subject settlement agreement includes a provision that any class
                                  16
                                       member who submits "a timely and proper Voucher Request" will receive a voucher to be
                                  17
                                       used to purchase certain goods and/or services. (See Krinsk Decl. Ex. D ¶ MM.)
                                  18
                                       Plaintiffs have not, however, provided the proposed Voucher Request for court approval.
                                  19
                                             Accordingly, plaintiffs are hereby DIRECTED to file, no later than May 17, 2019, a
                                  20
                                       supplemental declaration, attaching thereto the proposed Voucher Request.
                                  21
                                             IT IS SO ORDERED.
                                  22

                                  23
                                       Dated: April 24, 2019
                                  24                                                           MAXINE M. CHESNEY
                                                                                               United States District Judge
                                  25

                                  26
                                  27

                                  28
